202 F.2d 957
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.R. S. FOSTER and J. B. Lee, Surviving Members of aPartnership; d/b/a Foster-Grayson Lumber Company.
No. 14786.
United States Court of Appeals Eighth Circuit.
March 5, 1953.

David P. Findling, Associate General Counsel, National Labor Relations Board and A. Norman Somers, Asst. Gen. Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement, and stipulation filed with Board.